Citation Nr: 0013561	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G. L., H. H., and J. H.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for bilateral 
hearing loss, and for post-traumatic stress disorder among 
other disabilities. 

The record reflects that the appellant was afforded a 
videoconference hearing in January 2000, at which time he 
presented additional evidence for consideration in this 
matter.  A waiver of RO consideration of this evidence was 
filed at that time.  

The Board notes that the appellant raised the issue of 
entitlement to service connection for tinnitus during his 
September 1997 VA examination.  This issue has not been 
developed for appellate review, and is referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is of service 
origin.

2.  The veteran's claim for service connection post-traumatic 
stress disorder is plausible.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred during 
active duty. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1999). 

2. The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I  Bilateral Hearing Loss

Initially, the Board has found that the appellant's claim for 
bilateral sensorineural hearing loss is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is meritorious on its own and capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that the claim is well grounded, 
VA has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant evidence with respect to this 
aspect of the appellant's claim is of record, and the 
statutory duty to assist the appellant, in this regard, in 
the development of evidence pertinent to his claim has been 
met.

The service medical records show that at the time of the 
induction examination an audiological examination revealed 
that the appellant's hearing was within normal limits.  
Scarring of the left tympanic membrane was recorded.  Service 
treatment reports are negative for any treatment or diagnosis 
of hearing impairment.  On separation examination in 1969, 
the appellant was evaluated to be without defect or 
abnormality of the ears or in hearing acuity.  The medical 
report indicated that hearing acuity was evaluated as 15/15 
on spoken voice testing.  An audiogram was not conducted.

The appellant's Report Of Transfer Or Discharge, Form DD-214, 
demonstrates that the appellant had two years of active duty 
service, to include service in the Republic of Vietnam.  His 
military occupational specialty was as a cannoneer. 

The appellant was provided with a VA ear, nose, and throat 
(ENT) examination in September 1997.  The medical examination 
report indicated that the appellant complained of a 30 
history of bilateral hearing loss, which had become 
progressively worse.  The appellant reported difficulty 
hearing when exposed to background noise.  The examiner noted 
that the appellant had an extensive history of noise exposure 
during service form artillery and gunfire.  He wore ear 
protection all the time.  It was noted that the appellant 
sustained trauma to the head, but denied any noticeable 
changes in hearing acuity as a result of this incident.  It 
was noted that the appellant's familial history was 
significant for prebyacousias.

Physical examination of the ears showed the auricles to be 
normally developed and symmetrical.  The external auditory 
canals did not show any significant wax.  Evaluation of the 
tympanic membrane showed myringosclerosis, bilaterally.  
There was no evidence of middle ear effusion or acute 
infection noted.  It was noted that audiogram showed a 
sloping high frequency sensorineural hearing loss, noted to 
be worse on the right side than the left side.  It was noted 
that hearing loss was initially present at the 2000 Hertz 
frequency, and sloped into the range for profound hearing 
loss in the higher frequencies.  It was noted that speech 
reception threshold was evaluated as 14 on the left side, and 
16 on the right side.  Speech discrimination was evaluated as 
98 percent on the left side, and 94 percent on the right 
side.  The diagnostic impression was bilateral sensorineural 
hearing loss, which the examiner attributed to a combination 
of noise exposure and presbyacousias.  It was recommended 
that the appellant utilize hearing aids.    

The report of VA audiometric evaluation, dated in September 
1997, indicated that the appellant reported a history of 
noise exposure to artillery and gunfire during service.  He 
presented with subjective complaints of difficulty 
understanding conversational speech, particularly when 
exposed to background noise.  The appellant complained of an 
intolerance to loud sounds, and reported symptoms of 
headaches and dizziness.  

On audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
80
90
LEFT
15
15
25
70
75

The average pure tone threshold recorded for the right ear 
was 53 decibels, and 46 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear, and 94 percent in the left ear.  It was 
noted that the appellant also complained of bilateral 
tinnitus, described as a high-pitched sound.  It was noted to 
be non-pulsatile and continuous in nature.  

In his assessment, the examiner indicated that the 
audiometric results revealed normal hearing through the 2000 
Hertz frequency, but then precipitously dropping to a severe 
sensorineural hearing loss through 8000 Hertz in the right 
ear.  With respect to the left ear, it was noted that test 
results showed normal hearing through the 2000 Hertz 
frequency, but then precipitously dropping to a moderately 
severe to severe sensorineural hearing loss through 8000 
Hertz in the left ear.  Word recognition was noted to be 
excellent in both ears.  Tympanometry revealed normal middle 
ear function bilaterally.  Acoustic reflexes were noted to be 
consistent with pure tone thresholds in the right ear, but 
could not be evaluated in the left ear due to the appellant's 
intolerance of loud sounds.  

During a videoconference hearing conducted in January 2000 
the veteran provided testimony concerning inservice hearing 
loss and noise exposure.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

To summarize, the service medical records reflect no clinical 
finding relative to hearing loss.  The Boar noted that an 
audiological examination was not conducted at the time of the 
separation examination.  The appellant had two years of 
active duty service, which included exposure to loud noises 
while serving as a cannoneer.  There is no evidence of record 
indicating noise exposure following service.  VA audiometric 
examination has confirmed the presence of bilateral hearing 
loss for VA purposes as defined by 38 C.F.R. § 3.385.  The 
Board notes that while objective medical evidence is 
suggestive of a familial history of otolaryngological 
pathology to which the appellant's current hearing impairment 
may be etiologically related, the examiner has also 
attributed the appellant's hearing loss, at least in part, to 
noise exposure during service.

Therefore, the Board is of the opinion that the evidence is 
in equipoise and as such the benefit of the doubt is in favor 
of the appellant.  Accordingly, service connection for 
bilateral sensorineural hearing loss is warranted.

II PTSD

The threshold question which must be determined is whether 
the veteran has submitted a well-grounded claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well- 
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded. 
Morton v. West, 12 Vet. App. 477 (1999).

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran asserts that he developed PTSD from stressors to 
which he was exposed in Vietnam as an artilleryman.  The 
service medical records reflect no evidence of a psychiatric 
disorder.  The service administrative records show that the 
veteran served as a cannoneer in Vietnam from May 1968 to May 
1969.

Of record is a VA Hospital report, dated in March 1994, which 
contain a diagnosis of PTSD based on claimed stressors which 
occurred in Vietnam.  

A February 1999 letter from U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) has been associated with 
the claims folder.  This letter indicates that this 
organization was unable to confirm the reported stressors as 
the information provided was insufficient to permit a 
meaningful search.

Subsequently in a May 1999 statement and during his hearing 
in January 2000, he provided additional information 
concerning the stressors.  During his videoconference hearing 
in January 2000, the appellant testified concerning his in 
service stressors, including a mortar attack within days of 
arriving in Vietnam, approximately two to three attacks per 
month on his base camp, a friend committing suicide in close 
proximity to him, and a friend who assisted him in manning 
the cannon was killed. 

To summarize, the veteran has testified that the aforestated 
stressors are associated with his tour of duty in the 
Republic of Vietnam.  The VA hospital summary revealed a 
diagnosis of PTSD based on inservice stressors as reported by 
the veteran.  Accordingly, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is 
plausible and therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for bilateral high frequency sensorineural 
hearing loss is granted.

The claim of service connection for PTSD is well grounded.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for PTSD is well grounded, the Board must 
now consider whether it may render a pertinent decision based 
on the evidence of record.  See Bernard v. Brown, 4 Vet.App. 
384 (1993). If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f). 

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court 
further held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

During the veteran's hearing in January 2000 he provided 
testimony regarding his stressors.  However, he also 
indicated that he had difficulty recall the names of the 
bases where he was located.

The administrative records show that the veteran served in 
Vietnam from May 1968 to May 1969.  He was assigned to was 
initially assigned to B Btry 1st Bn 83 Arty beginning in May 
1968 February 1969 and A Btry 2nd Bn 94th Arty from February 
1969 to May 1969.  During his hearing he stated that he was 
stationed at Camp Eagle and to LZs.  He stated that a buddy 
in his unit committed suicide.  He was unable to remember the 
date.  He reported that his base came under enemy attack at 
least three per month.  He testified that he came under enemy 
attack three days after arriving in Vietnam.  He submitted a 
copy of his award of the Bronze Star for meritorious 
achievement in ground operations against hostile forced on 
March 4th 1969.

The appellant has indicated that he is in receipt of 
disability benefits Social Security Administration (SSA).  
The Board notes that the medical records upon which this 
award was based have not been associated with the file.  The 
Board notes that the Social Security Administration decision, 
along with supporting documentary evidence may contain 
relevant information, which may be pertinent to the 
appellant's claim.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board finds that additional development is required in 
this matter.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should provide the appellant with 
another opportunity to submit specific and 
detailed information regarding his reported 
stressor events related to his tour of duty 
in Vietnam.  The appellant should be asked to 
provide specific details of the claimed 
stressful events during service, to include 
to the extent possible the exact dates, 
places, detailed descriptions of the events, 
and the names and other identifying 
information concerning any individuals 
involved in the events. He should be advised 
to submit any verifying information that he 
can regarding the stressors he claims to have 
experienced in service.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the alleged 
events at the time of their occurrence.  

The appellant should be advised that the 
requested information is vitally important in 
order to obtain supportive evidence of the 
stressful events and that failure to respond 
may result in adverse action.

2.  The appellant should be furnished the 
appropriate release of information forms in 
order to obtain any more recent VA and 
private medical records pertaining to 
treatment for his psychiatric illness.  

3.  The RO should take the appropriate action 
in order to obtain a copy of the decision by 
the SSA awarding benefits and the evidence on 
which the decision was based.

4.  The RO should request the appropriate 
sources, to include United States Armed 
Services Center for Research of Unit Records 
(USASCRUR), (formerly the United States Army 
and Joint Services Environmental Support 
Group), 7798 Cissna Road, Springfield, VA 
22150, to verify the claimed stressors as 
reported by the appellant.  If USASCRUR is 
unable to provide the specific information 
requested, they should be asked to direct the 
RO to the appropriate sources. 

5.  If sufficient information is received 
from the veteran, the RO should request the 
National Personnel records Center to conduct 
a search of the morning reports concerning 
the death of his friend who apparently 
committed suicide and any other casualties 
reported by the veteran. 

6.  The RO should make a determination as to 
whether the appellant was involved in combat.  
If the RO determines that the appellant was 
so engaged, then corroborative evidence is 
not required regarding any combat related 
stressors.

7.  If stressors are verified, VA 
examinations should be performed by a 
psychiatrist and a psychologist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder and a copy of this Remand must 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The RO 
is to inform the examiners that only 
stressors which have been verified by the RO 
or Board may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the examiners 
should specify whether each alleged stressor 
found to be established by the record was 
sufficient to produce post-traumatic stress 
disorder; and whether there is a link between 
the current symptomatology and one or more of 
the in service stressors found to be 
established by the record and found 
sufficient to produce post-traumatic stress 
disorder by the examiners.  If psychiatric 
disorders, other than post-traumatic stress 
are diagnosed, it is requested that the 
examiners correlate their findings and render 
an opinion as to whether it is at least as 
likely as not that any psychiatric disorder 
is related to the appellant's period of 
active duty service.  A complete rational of 
any opinion expressed should be included in 
the examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and a reasonable period within which to respond.  
The case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert P. Regan
	Member, Board of Veterans' Appeals


 



